Citation Nr: 0413752	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from June 19, 1946 to 
September 5, 1946.

This appellant comes to the Board of Veterans' Appeals 
(Board) from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held on December 2, 2003, at the RO in St. 
Petersburg, Florida, before Constance B. Tobias, who is the 
Veterans Law Judge rendering the determination in this claim 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b)(West 2002).


FINDING OF FACT

The appellant had less than 90 days of active wartime 
service.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he is entitled to non-service-
connected pension benefits.  He argues that he is the victim 
of discrimination because he was forced out of the service 
(as discussed below, the appellant was discharged after it 
was determined that he had a preexisting psychiatric 
disorder).  In his substantive appeal, received in September 
2002, he stated, "I was put out of the service because I was 
in the hospital for almost a month.  I was given two bottles 
of medicine and told to file for VA pension in 1946.  My wife 
passed away in 1995 and I feel the VA is responsible because 
they would not help."  

At the outset, the Board notes that in letters, dated in 
January 2002 and May 2003, the appellant was notified of the 
laws and regulations regarding his claim as contained within 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) ( codified at 38 U.S.C. § 
5103A) (hereafter "the VCAA).  It also appears that the RO 
undertook some evidentiary development in this case, and that 
medical records were obtained.  However, and in any event, 
the Board has denied the claim on the basis that the 
appellant had less than 90 days of active wartime service.  
The appellant does not dispute the length of his service.  
The Board has determined that there is no legal entitlement 
to the claimed benefit as a matter of law.  As there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  38 U.S.C. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.

Basic entitlement to pension exists if a veteran served in 
the active military, naval or air service for 90 days or more 
during a period of war (38 U.S.C. 1521(j)); or served in the 
active military, naval or air service during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law or at time of discharge had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)).  38 C.F.R. § 3.3(a)(3) 
(2003).

The record shows that the appellant had active service from 
June 19, 1946 to September 5, 1946, (i.e., a period of 79 
days) and that he received an honorable discharge.  The 
entire period of active service took place during the World 
War II.  38 C.F.R. § 3.2(f) (2003).  Thus, although the 
appellant had wartime service, his service did not constitute 
a period of 90 days or more.  

In addition, the appellant's service medical records and 
post-service medical evidence does not reflect service-
connected disability as shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  See 38 C.F.R. § 3.3(a)(3).  In this regard, 
the appellant's service medical records include a 
"certificate of disability for discharge," dated in 
September 1946, which shows that the veteran was unfit for 
military service due to a chronic, severe anxiety reaction.  
This disability was characterized as EPTS (existed prior to 
service).  The certificate further indicates that this 
disability was not aggravated by service, that it existed 
prior to entering service, and that it was not incurred in 
the line of duty.  In addition, a notation on the certificate 
states that the disability was not incurred in authorized 
military activity.  Accompanying service medical records also 
indicate that the appellant's anxiety reaction pre-existed 
his service.  See e.g., "final summary," dated in August 
1946.  Thus, there is no evidence showing that the veteran 
was discharged as a result of a disability incurred in or 
related to his active service.  The Board further notes that 
in October 1946, the RO denied the appellant's claim for 
service connection for an anxiety reaction, and that service 
connection is not currently in effect for any disability.  

For these reasons, the Board finds that the appellant does 
not meet the basic eligibility requirements for nonservice- 
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (the Court) held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected pension 
benefits due to nonqualifying service.  Accordingly, 
entitlement to nonservice-connected pension benefits is not 
warranted and the appellant 's claim is denied.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



